DETAILED ACTION

This action is in response to the amendment filed on 12/13/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Corey Beaubien on 2/15/22.
The application has been amended as follows: 
In the Claims:
In claim 1, line 8 delete “at least one of the first form or the second form” and insert therein - - the first form - -.
In claim 1, line 22 before “positioning an electrically conductive coil” insert - - the heating comprising - -.
Cancel claims 2, 15, and 21-30.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments thereto filed 12/13/21 the previous rejections set forth in the Office action mailed 8/13/21 are withdrawn.  Iwamizu (U.S. Patent Application Publication 2010/0051587) directed to a medical endoscope discloses a heating body (12) in a recess (14) of a holding stand (11) (Figures 1-3 and Paragraphs 0031-0033 and 0035) without any teaching or suggestion the heating body is on the holding pin (17), i.e. Iwamizu suggests a surface of a female form (comprising 11, 12, 14) is defined by a heating body (12) wherein the holding pin (17) constitutes a non-heating body.  The prior art of record (including Greko (U.S. Patent 4,652,321) as modified by Iwamizu and Leatherman (U.S. Patent 3,462,336) such as in the Office action see paragraphs 6 and 7) fails to teach or suggest a method of joining overlapping thermoplastic roofing membrane components as claimed including heating using an electrically conductive coil and metal susceptor in combination with wherein the first form comprises a male form including a body and including wherein a complementary molding surface of the first form is defined by an electrically conductive metal susceptor wherein the metal susceptor comprises an annular susceptor that extends circumferentially around the body of the male form.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746